ACCEPTED
                                                                                                               12-13-00357-CR
                                                                                                    TWELFTH COURT OF APPEALS
                                                                                                                TYLER, TEXAS
                                                                                                          4/14/2015 8:49:29 AM
                                                                                                                  CATHY LUSK
                                                                                                                        CLERK

                                     No. 12-13-00357

TOCARRA LOCKED                                 §                      IN THE TWELFTH COURT OF
                                                                                 FILED IN
                                               §                      APPEALS
                                                                           12th COURT OF APPEALS
V.                                             §                                   TYLER, TEXAS
                                               §                              4/14/2015 8:49:29 AM
THE STATE OF TEXAS                                                                 CATHY S. LUSK
                                               §                                       Clerk

     DEFENSE COUNSEL'S CERTIFICATION OF COMPLIANCE WITH TRAP 48.4

T O THE HONORABLE JUDGE O F SAID COURT:

        COMES NOW, Seth T. Johnson, Attorney for Appellant, and files this
Certification of Compliance W ith Tex. R. A pp. Proc. 48.4 .

                                               I.
        Within five days after the opinion was handed down , undersigned counsel sent
the defendant a copy of the opinion and judgment, along with notification of the
defendant's right to file a prose petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested , to the defendant at his last
known address.

                                            II.
       The return receipt has not been received. The delay is likely attributable to the
fact that defendant is incarcerated at TDCJ , and the attendant administrative delays in
mail correspondence with inmates. The purchase receipt for the certified mailing is
attached to this certification .

                                           Ill.
       Defendant has actual knowledge of the Court's opinion and won 't be appealing
the reversal of his conviction. Defense counsel is actively working to have defendant
bench warranted to Nacogdoches County to effectuate his release on bond.


STATE OF TEXAS

COUNTY OF NACOGDOCHES

Sworn to and signed before me on this { LJ     ~    day of       Hpv1·l                          ' 2015 by
Seth Johnson , personally known to me.



~~aJ~ 'fer  ahan
     ary Public, State ofTexas
                                           SEAL:         ~'"'"''''
                                                           ~: ~~.~--.. JENNIFER RACHELLE SHAHAN
                                                        Lo~~
                                                        :~:·        ·:t-i Notary Public, State of Texas
                                                        %:~; .... ·~"!      My Co mmission Expires
                                                         ,.,,:,,~~.~~··"'     October 01 , 2018




48.4 Cert.-Lockett                                                                                           1
                     Respectfully submitted ,




                     Seth T. Johnson , #24082212
                     ATIORNEY FOR DEFENDANT
                     222 North Mound St. #1
                     Nacogdoches, TX 75961
                     (P) 936-205-6775
                     (F) 936-715-3022
                     johnsondefenselaw@gmail. com




48.4 Cert.-Lockett                                  2
                                                            .,    I •   ~   • '




                                                      tiHIIIIIItt

                                                      SALE

                                                        r: 11., ...         r ,




                                                      1 0 I 1\1


                                                        rd.'; I ..                I




-==~=~======================================

           Commer·c 1 a 1 Bank of Texas NA
                    215 E Matn St                                                                                                                       :~·I     t      •O •,     t



           Nacogdoches. TX. 75961-5257                                                                                                                    :1::       r :·: ·" ;~ ·
                                                                                                                                                                           . , "'!'" ·. ·

                      486220-8001
03126/2015                              03:58:30 PM
==============~---~~~=======-============~~=


--------------- Sal es Recetpt
?reduct                      Sale         Ftnal                                                                                          SALE
Descrtptton                  Oty          Prtce
                                                                                                                                          .1 .    •




Ftrst-Class Letter                        $0.70
    
                                                                                                                                         I IJ I 1-1 I                                 s .'.   / If
     
     (Wetght:O Lb 1.35 Ozl
 ::erttfted                               $3 .30
         (ji~SPS   Certtfted Mat l "'
         (70142870000142869814)
  Return Rcpt                                $2.70
  Afftxed Postage                        ($4.00>                                                  Postal Service'""--·J ···" ·· ·• ···~ "" ·;-~~ · ~"~
                                                                                             .~': u.s.                                              ....                                      ~